 


114 HR 3243 IH: To amend title XI of the Social Security Act to clarify waiver authority regarding programs of all-inclusive care for the elderly (PACE programs).
U.S. House of Representatives
2015-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 3243 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2015 
Mr. Smith of New Jersey (for himself, Mr. Blumenauer, Mr. Brady of Texas, Mr. McDermott, Mr. Boustany, Mr. Pascrell, Mr. Kelly of Pennsylvania, Mr. Tonko, Mr. Lance, Mr. Bilirakis, Mr. Barletta, Mr. Costello of Pennsylvania, Mr. Fitzpatrick, Ms. Michelle Lujan Grisham of New Mexico, Mr. LoBiondo, Mr. McGovern, Mr. Higgins, Mr. Rothfus, Mr. Kennedy, and Mr. Neal) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend title XI of the Social Security Act to clarify waiver authority regarding programs of all-inclusive care for the elderly (PACE programs). 
 
 
1.Clarification of waiver authority regarding PACE programsSubsection (d)(1) of section 1115A of the Social Security Act (42 U.S.C. 1315a) is amended by striking and 1903(m)(2)(A)(iii) and inserting 1903(m)(2)(A)(iii), and 1934 (other than subsections (b)(1)(A) and (c)(5) of such section).    